     Case 4:20-cv-00604-MWB Document 32 Filed 04/24/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JENS-PETER ENGELUND, et al.,                   No. 4:20-CV-00604

           Petitioners,                        (Judge Brann)

     v.

WARDEN CLAIR DOLL, et al.,

          Respondents.

                                 ORDER

                              APRIL 24, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioners’ motion for a temporary restraining order (Doc. 2) is

          DENIED;

    2.    Simona Flores-Lund, Matthew T. Albence, Chad Wolf, and

          Immigration and Customs Enforcement are DISMISSED from this

          action;

    3.    Counsel for Respondents SHALL provide a copy of this Order to

          Respondents Clair Doll and Craig Lowe; and

    4.    Pike County Correctional Facility and York County Prison SHALL

          ensure strict compliance among all employees, vendors, and detainees
Case 4:20-cv-00604-MWB Document 32 Filed 04/24/20 Page 2 of 2




    with the facilities’ current COVID-19 guidelines, including ensuring

    that:

            A.   All detainees are provided a steady, timely, and sufficient

                 supply of soap and disinfectant products;

            B.   All reasonable efforts are taken to create social distancing

                 among the detainees;

            C.   All high-traffic and high-contact areas are frequently

                 cleaned and sanitized;

            D.   All staff, vendors, and detainees are provided a sufficient

                 number of protective masks so as to help prevent the

                 spread of COVID-19; and

            E.   All detainees are provided prompt and adequate medical

                 attention, particularly as related to any possible COVID-

                 19 symptoms.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge




                                 2
